DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 29 June 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 21, 30, 36, 39 
Claims cancelled: 1-20 
Claims added: none 
Claims currently pending: 21-40
Response to Arguments
Examiner notes that Applicant has amended the independent claims to clarify that the frequency of visits of a user to a location is based on detecting the location of the user's mobile device within a geo-fence within a period of time while removing mention of a loyalty program. The grounds of rejection presented herein has been adjusted to reflect this change with the addition of Keller teaching the amended claim language.
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 30 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 10565619. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application contain a subset of the limitations found in '619. The instant application represents the same content as found in '619 but without the user performing tasks to earn the promotion, without the content being associated with open content, and without adjusting the value based on the number of users within the geo-fence. 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30-35, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Pub. #: US 2013/0143586 A1) in view of Durand et al. (Pub. #: US 2003/0023578 A1)  in view of Keller et al. (Pub. #: US 2013/0173377 A1).
Claims 21, 30, and 39:
Claim sets 21-29, 30-38, and 39-40 are analogous with different representative embodiments; claims 11-29 contain a method embodiment, claims 30-38 contain a system embodiment, and claims 39-40 contains a computer-readable medium embodiment.
A computer-implemented method for enabling access to digital content based on geographic locations visited by a user associated with a mobile device, the method comprising:
(Williams: [0124]-[0130])
receiving, at an advertiser server, a promotion 
(Williams: "[0011] Various embodiments of the systems and methods provide alerts to users of a mobile communication network, such that such alerts are relevant to, inter alia, users’ 
determining, by the advertising server, one or more geo-fences based on the one or more locations in which the premium digital content is accessible;
(Williams: "[0012] As used herein, a geo-fence refers to a virtual perimeter for a real-World geographic area. In an embodiment, geo-fences can be dynamic such as, for example, a radius around a user’s mobile device. In an embodiment, a geo-fence can be a predetermined set of boundaries such as, for example, an area around a business location, a neighborhood, a city or a state. In an embodiment, a geo-fence can be any arbitrary two-dimensional or three-dimensional closed geometric figure of any shape or size tied to one or more specific locations.")
transmitting, by the advertiser server, at least part of the promotion to the mobile device;
(Williams: "[0031] In an embodiment, when the facilities hosted on the mobile alert servers 272 match users 220 to alert trigger criteria for specific alerts stored on the mobile alert databases 27 4, facilities on the mobile alert servers transmit such alerts to the selected users' 220 mobile devices via any available communications channels suitable for transmitting the alert to the mobile devices. In an embodiment, such channels include the Internet 280 and/or the mobile communications network 290.")
receiving, at a monitoring server, a geographic location of the mobile device;
Williams: "[0015] The mobile communications network 190 tracks the geospatial location of the user’s mobile devices 112 in real time or near-time as the devices move with the user 110 from point to point. In various embodiments, the location of the mobile device is determined using any technique now known, or later to be developed, in the art. For example, in an embodiment, the mobile device 112 itself automatically determines its own geospatial location via built in GPS capabilities and communicates the location to the mobile communications network 190 periodically or continuously. Additionally or alternatively, in an embodiment, the mobile communications network 190 determines the location of the user’ s 110 mobile device 112 using capabilities inherent in the network such as by triangulation or by determining the nearest transmission tower to the device.")
determining, by the monitoring server, whether the geographic location of the mobile device is within at least one of the one or more geo-fences; 


(Williams: [0011])
Williams teaches transmitting messages to a user's mobile device in at least [0020] and [0021]. Williams does not appear to specify that the message includes access information for premium digital content and "wherein the access information for the premium digital content is subsequently restricted when the mobile device is determined to be outside the one or more geo-fences". However, Durand teaches providing location-based access to restricted content in at least [0024] and restricting access when the device is determined to be outside the location in at least [0029].

Williams does not appear to specify "determining a number of visits by the user to the one or more geo-fences by counting a number of times the mobile device is detected in the one or more geo-fences over a period of time; and adjusting the value of the promotion associated with the premium digital content based the determined number of visits to the one or more geo-fences.". However, Keller teaches a technique of adjusting the value of an offer presented to a user based on the users' "frequency of visits" to a location in at least 0020, and claim 8 using a geofence in at least 0028 and 0041.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams with the technique of adjusting the value of an offer presented to a user based on the users' frequency of visits to a location as taught by Keller. Motivation to do so comes from the desire to incent users to performed desired actions (Keller: 0016, 0017).
Claims 22, 31, and 40:
receiving one or more conditions with the promotion that are associated with access to premium digital content, wherein the one or more conditions must be met to access the premium digital content.
(Williams: "[0025] In an embodiment, the alerts additionally include alert trigger conditions. Alert trigger conditions define what conditions must occur before the user is sent a specific alert. In an embodiment, each alert includes one or more definitions of a geo-fenced area the user must enter or exit to trigger the alert, and dates and times when the alert can be 
Claims 23 and 32:
determining whether the one or more conditions are met, wherein transmitting access information for the premium digital content to the mobile device within the one or more geo-fences including transmitting when the geographic location of the mobile device is determined to be within the one or more geo-fences and the one or more conditions are met.
(Williams: [0020], [0021], and [0025])
Claims 24 and 33:
wherein upon determining the one or more conditions are met, receiving a geographic location of the mobile device.
(Williams: [0019]-[0022])
Claims 25 and 34:
wherein upon determining the geographic location of the mobile device is within the one or more geo-fences, determining whether the one or more conditions are met.
	(Williams: [0019]-[0022])
Claims 26 and 35:
wherein transmitting at least part of the promotion to mobile device includes transmitting for display at least part of the promotion to mobile device via a message notification interface of an operating system of the mobile device.
(Williams: "[0027] In an embodiment, users 220 and businesses 240 communicate information defining alerts, including alert details and alert trigger criteria, to the mobile alert service provider 270. In various embodiments, users 220 and businesses 240 communicate information defining alerts to the mobile alert service provider 270 by any conventional means such as, without limitation, via the mobile communications network 290 using an app running on users' 220 mobile devices, via the Internet 280 via email or a website provided by the mobile alert service provider 270, by voice message or text message.")
Claim 27:

(Williams: "[0015] The mobile communications network 190 tracks the geospatial location of the user’s mobile devices 112 in real time or near-time as the devices move with the user 110 from point to point...")
Claim 38:
wherein the function to receive a geographic location of the mobile device is repeated until the geographic location of the mobile device is determined to be within the one or more geo-fences associated with the premium digital content.
(Williams: "[0015] The mobile communications network 190 tracks the geospatial location of the user’s mobile devices 112 in real time or near-time as the devices move with the user 110 from point to point...")
Claims 28, 29, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Pub. #: US 2013/0143586 A1) in view of Durand et al. (Pub. #: US 2003/0023578 A1)  in view of Keller et al. (Pub. #: US 2013/0173377 A1) in view of Kamran Amjadi (Pub. #: US 2007/0174259 A1).
Claims 28 and 36:
Williams does not appear to specify providing directions to the nearest geo-fence area of a plurality of geo-fence areas. However, Amjadi teaches providing a user with directions to the nearest location in which a coupon is redeemable in at least [0148].
It would have been obvious to one of ordinary skill in the art to modify Williams with the directions to the nearest location in which a coupon is redeemable as taught by Amjadi because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 29 and 37:

It would have been obvious to one of ordinary skill in the art to modify Williams with the directions to the nearest location in which a coupon is redeemable as taught by Amjadi because the present disclosure is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621